                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE



JEAN MARIE SMITH,                           )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )       C. A. No. 19-108-MN-MPT
                                            )
ANDREW M. SAUL,                             )
Commissioner of                             )
Social Security,                            )
                                            )
       Defendant.                           )


                            REPORT AND RECOMMENDATION

I.     INTRODUCTION

       This action arises from the denial of Jean Marie Smith’s (“plaintiff”) claim for

Social Security benefits. On August 25, 2014, plaintiff filed an application for

Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act (the

“Act”).1 On September 4, 2014, plaintiff filed an application for Social Security Disability

Insurance Benefits (“DIB”) and Disabled Widow’s Benefits (“DWB”) under Title II of the

Act.2 In her initial application and disability report, plaintiff alleged disability beginning

January 1, 2002 due to conditions including: hepatitis C, pain in her lumbar disc,

pinched nerve, torn tendon in shoulder, fibromyalgia, and neuropathy in her hands and

feet.3 Plaintiff later amended the alleged onset date to November 23, 2013, and as a

result is not entitled to a period of disability and DIB under Title II of the Act because the

       1
         D.I. 8-2 at 16.
       2
         Id.
       3
         D.I. 8-3 at 123.
claimant would not have disability insured status on the date of onset.4 Her claim was

denied initially on December 19, 2014, and denied again upon reconsideration on

August 19, 2015. 5 On September 1, 2015, plaintiff filed a written request for a hearing

before an Administrative Law Judge (“ALJ”), and a video hearing was held by the ALJ

on July 20, 2017. 6 At the hearing, testimony was provided by plaintiff, who was

represented by counsel, and by Kenneth Ogren, a vocational expert (“VE”).7 The ALJ

determined plaintiff did not qualify as “disabled” under sections 202(e), 223(d) or

1614(a)(3)(A) of the Social Security Act and denied her request for benefits in a

decision dated August 18, 2017. 8 Following the ALJ’s unfavorable decision, plaintiff

filed a request for review, which the Appeals Council denied on November 15, 2018. 9

Plaintiff brought a civil action in this court challenging the ALJ’s decision on January 18,

2019, and presently before the court are the parties’ cross motions for summary

judgment.10 For the following reasons, it is recommended that plaintiff’s motion for

summary judgment be granted in part and denied in part, and that def endant’s motion

for summary judgment be granted in part and denied in part.




       4
         D.I. 8-2 at 16; 20 C.F.R. 404.130 404.131 and 404.315.
       5
         D.I. 8-2 at 16.
       6
         Id.
       7
         D.I. 8-2 at 47 (beginning of plaintiff’s testimony); D.I. 8-2 at 62 (beginning of
VE’s testimony).
       8
         D.I. 8-2 at 32.
       9
         Id. at 1 (finding no reason to review ALJ decision and denying request for
review).
       10
          D.I. 2 (Pl. Compl.); D.I. 13 (plaintiff’s motion for summary judgment); D.I. 16
(defendant’s motion for summary judgment).

                                              2
II.    BACKGROUND

       Plaintiff was born on November 23, 1963. 11 She attended school up to seventh

grade.12 Her prior relevant work was as a cook and a leasing consultant.13 The onset

of her alleged disability was November 23, 2013. 14 Plaintiff alleges several physical and

mental impairments that “affected her ability to perform competitive work.”15 Plaintiff

alleges disability due to hepatitis C, lumbar disc disease, pinched nerve, torn tendon in

shoulder, fibromyalgia, neuropathy in hands and feet, migraine headaches, panic

attacks, anxiety, and depression. 16 She argues the ALJ failed to consider all of her

credibly-established limitations in the hypothetical question posed to VE. 17 Further,

plaintiff argues the ALJ erred in determining that she had a residual functional capacity

(“RFC”) for light work.18 To be eligible for disability benefits, plaintiff must demonstrate

she is disabled under Titles XVI and II the Act, which have the same standard as

discussed below.

       A.     Evidence Presented

       Plaintiff allegedly suffers a wide variety of physical and mental ailments, but the

issues presented to the court are limited to alleged errors by the ALJ. Plaintiff

presented extensive records regarding carpal tunnel syndrome and cervical

radiculopathy (degenerative disc disease), mental health (understanding, remembering

       11
          D.I. 8-3 at 66.
       12
          D.I. 8-2 at 48-49.
       13
          D.I. 8-3 at 81.
       14
          Id. at 66; D.I. 14 at 2.
       15
          D.I. 14 at 9; see D.I. 8-3 at 75.
       16
          Id. at 2.
       17
          Id. at 12.
       18
          Id. at 21.

                                              3
or applying information, interacting with others, concentrating, and adapting and

managing oneself), environmental limitations due to asthma, and digestive, bowel and

bladder difficulties.

               1.       Physical Impairments

       Plaintiff had a borderline positive rheumatoid factor in 2007, prior to the alleged

onset date, but plaintiff’s rheumatologist felt this examination was not suggestive of

rheumatoid arthritis.19 Plaintiff then returned for another evaluation in December 2015,

and at that time the rheumatologist noted that examinations of her upper and lower

extremities were generally unremarkable.20 In October 2016, plaintiff was given a trial

of Plaquenil and by January 2017, plaintiff was “much improved” and exhibited no

peripheral synovitis and no tenderness to palpation in her hands. 21

       Plaintiff also has a longstanding history of headaches beginning at the age of

twenty.22 However, according to her healthcare providers in April 2015, plaintiff’s

headaches improved after receiving treatment and she denied experiencing any

additional headaches on multiple occasions.23 Due to this, the ALJ found these

headaches to be non-severe, and plaintiff does not dispute these findings.24

       Additionally, plaintiff alleged disability due to breathing issues and asthma.

Extensive medical records show that plaintiff has been receiving medication and has




       19
          D.I. 8-2 at 20.
       20
          Id.
       21
          Id.
       22
          Id.
       23
          Id.
       24
          Id. at 20-21.

                                             4
presented normal lung examinations during the period of alleged disability.25

Furthermore, results of a spirometry taken in September 2015 revealed only mild

obstructive ventilator deficit.26 Plaintiff has also continued to smoke tobacco during this

period despite her providers’ recommended cessation, and has only intermittently used

her inhaler.27 As a result, the ALJ found that plaintiff’s breathing issues and asthma

were non-severe.28

       Plaintiff also alleged disability due to digestive, bladder, and bowel issues

including irritable bowel syndrome, colitis, interstitial cystitis, and gastroesophageal

reflux disease. An upper endoscopy taken in January 2016 revealed findings

consistent with mild chronic gastritis, but plaintiff denied any gastrointestinal symptoms

in June 2016. 29 Plaintiff complained of dysuria in July 2016, but a subsequent

cystoscopy revealed generally normal findings.30 Plaintiff followed up in October 2016

with complaints of bladder pain. 31 Plaintiff’s provider noted interstitial cystitis as a

potential diagnosis and recommended a low acid diet and medication as well as a two

month follow-up appointment which plaintiff never scheduled.32 Additionally, plaintiff

complained of fecal urgency in January 2017.33 Based on these findings, the ALJ

determined that these issues were non-severe.34


       25
          Id. at 21.
       26
          Id.
       27
          Id.
       28
          Id.
       29
          Id.
       30
          Id.
       31
          Id.
       32
          Id.
       33
          Id.
       34
          Id. at 21-22.

                                               5
              2.     Mental Impairments

       Plaintiff was found to have medically determinable mental impairments of anxiety

and affective disorders.35 According to plaintiff’s function report, she noted difficulties

with personal care items, but attributed these limitations to her physical impairments

rather than her mental impairments and denied needing any special reminders to take

care of personal needs, grooming, or medications.36

       Plaintiff explained she has problems getting along with family, friends, neighbors,

or others, and has trouble with handling stress and changes in routine.37 Plaintiff

conceded, however, that her depression is linked to increased stressors involving her

finances and increased babysitting duties.38 Plaintiff has never received any formal

mental health treatment including psychotherapy, hospitalization, or medication

management services except for the medication prescribed by her primary care

provider.39 Furthermore, on multiple occasions plaintiff denied any feelings of

depression, nervousness, or mood change, and presented alert, cooperative, and with

normal attention span and concentration on multiple occasions.40

       Based on these findings, the ALJ determined that plaintiff had only “mild”

limitations with regard to her capacity for understanding, remembering, or applying

information, interacting with others, concentrating, persisting, or maintaining pace, and


       35
          D.I. 8-2 at 22.
       36
          D.I. 8-6 at 317-336; D.I. 8-7 at 359-366.
       37
          D.I. 8-6 at 317-338.
       38
          Id.
       39
          D.I. 8-2 at 22.
       40
          Id.

                                              6
adapting or managing oneself, and as such was non-severe.41

       B.     Hearing Testimony

              1.      Plaintiff Testimony

       At the July 20, 2017 administrative hearing, plaintiff testified to her background,

work history, education, and alleged disability.42 Plaintiff received up to a seventh grade

education and does not have a GED.43 Plaintiff was previously employed cleaning

hallways but was unable to perform her duties because carrying the cleaning supplies

up and down flights of stairs was too physically demanding.44 She informed her

manager of her limitations, and was transferred to an office role to assist with leasing

work.45 After working in this position for about a year and a half, she was fired from the

position for unspecified reasons.46 Plaintiff attempted to then work in home health care,

but according to plaintiff, “that wasn’t good for me either.”47

       Plaintiff then explained some of the medical issues she faced throughout her life,

including pain in her lower back, legs, neck, hands, arms, and abdomen.48 She

described this pain as constant and experiences these symptoms all the time.49 She

further testified that she lives with her boyfriend, who assists her with daily activities

such as getting dressed, but can do chores around her hom e unassisted.50

       41
          Id.
       42
          Id. at 40-65.
       43
          Id. at 48.
       44
          Id. at 49.
       45
          Id.
       46
          Id. at 49-50.
       47
          Id. at 50.
       48
          Id. at 50-56.
       49
          Id.
       50
          Id. at 59-61.

                                              7
              2.      Vocational Expert Testimony

       Testimony was provided at the hearing by a VE, Kenneth Ogren.51 Mr. Ogren

addressed hypothetical questions posed by the ALJ. The ALJ asked the VE whether a

hypothetical individual of plaintiff’s age, education, and work history could perform work

at a light exertional level “limited to only occasionally climbing ramps or stairs,

occasional balancing, stooping, kneeling, crouching or crawling but would be incapable

of climbing ladders, ropes, or scaffolds.”52 Mr. Ogren testified there are several jobs

within the national economy that an individual with these hypothetical limitations could

perform.53

       The ALJ then added environmental limitations to the same hypothetical,

including “that this individual should avoid concentrated exposure to vibration and

respiratory irritants.”54 Mr. Ogren testified that with these additional limitations, there

would be no jobs available in the national economy for this hypothetical individual.55

       C.     The ALJ’s Finding of Facts and Conclusions of Law

        Based on the medical evidence and testimony presented, the ALJ determined

plaintiff not disabled. The ALJ’s findings are summarized as follows:

       1.     Plaintiff meets the insured status requirements of the Social Security Act
              through March 31, 2007. 56

       2.     Plaintiff is the unmarried widow of the deceased insured worker and has
              attained the age of 50. Plaintiff met the non-disability requirements for

       51
          Id. at 40.
       52
          Id. at 62-63.
       53
          Id. at 63.
       54
          Id.
       55
          Id.
       56
          Id. at 19.

                                              8
        disabled widow’s benefits set forth in section 202(e) of the Social Security
        Act.57

3.      The prescribed period ends on May 31, 2020. 58

4.      Plaintiff has not engaged in substantial gainful activity since November 23,
        2013, the amended alleged onset date (20 CFR 404.1571 et seq., and
        416.971 et seq.).59

5.      Plaintiff has the following severe impairments: degenerative disc disease,
        degenerative joint disease, fibromyalgia, hepatitis C, obesity, and carpal
        tunnel syndrome (20 CFR 404.1520(c) and 416.920(c)). 60

6.      Plaintiff does not have an impairment or combination of impairments that
        meets or medically equals the severity of one of the listed impairments in
        20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
        404.1526, 416.920(d), 416.925 and 416.926). 61

7.      Plaintiff has the residual functional capacity to perform light work as
        defined in 20 CFR 404.1567(b) and 416.967(b) with the following
        limitations: Plaintiff is limited to only occasional climbing of ramps or
        stairs, balancing, stooping, kneeling, crouching, or crawling. Additionally,
        she is limited to work that does not involve climbing of ladders, ropes, or
        scaffolds.62

8.      Plaintiff has no past relevant work (20 CFR 404.1565 and 416.965). 63

9.      Plaintiff was born on November 23, 1963, and was 50 years old, which is
        defined as an individual closely approaching advanced age, on the
        alleged disability onset date (20 CFR 404.1563 and 416.963). 64

10.     Plaintiff has a limited education and is able to communicate in English (20
        CFR 404.1564 and 416.964). 65



57
   Id.
58
   Id.
59
   Id.
60
   Id.
61
   Id. at 23.
62
   Id. at 24.
63
   Id. at 31.
64
   Id.
65
   Id.

                                       9
          11.    Transferability of job skills is not an issue because plaintiff does not have
                 past relevant work (20 CFR 404.1568 and 416.968). 66

          12.    Considering plaintiff’s age, education, work experience, and residual
                 functional capacity, there are jobs that exist in significant numbers in the
                 national economy that plaintiff can perform (20 CFR 404.1569,
                 404.1569(a), 416.969, and 416.969(a)). 67

          13.    Plaintiff has not been under a disability, as defined in the Social Security
                 Act, from November 23, 2013, through the date of this decision (20 CFR
                 404.1520(g) and 416.920(g)).68

          The ALJ concluded that “[b]ased on the application f or disabled widow’s benefits

filed on September 4, 2014, [plaintiff] is not disabled under sections 202(e) and 223(d)

of the Social Security Act.”69 Additionally, “[b]ased on the application for supplemental

security income protectively filed on August 25, 2014, [plaintiff] is not disabled under

section 1614(a)(3)(A) of the Social Security Act.”70

III.      STANDARD OF REVIEW

          A.     Motion for Summary Judgment

          In determining the appropriateness of summary judgment, the court must “review

the record as a whole, ‘draw[ing] all reasonable inferences in favor of the nonmoving

party[,]’ but [refraining from] weighing the evidence or making credibility

determinations.”71 If no genuine issue as to any material fact exists and the movant is

entitled to judgment as a matter of law, summary judgment is appropriate. 72

          66
             Id.
          67
             Id.
          68
             Id. at 32.
          69
             Id.
          70
             Id.
          71
             Reeves v. Sanderson Plumbing, Prods., Inc., 530 U.S. 133, 150 (2000).
          72
             Hill v. City of Scranton, 411 F.3d 118, 125 (3d Cir. 2005) (citing FED. R. CIV. P.
56(c)).

                                                10
      This standard does not change merely because there are cross-motions for

summary judgment.73 Cross-motions for summary judgment

      are no more than a claim by each side that it alone is entitled to summary
      judgment, and the making of such inherently contradictory claims does not
      constitute an agreement that if one is rejected the other is necessarily
      justified or that the losing party waives judicial consideration and
      determination whether genuine issues of material fact exist.74

“The filing of cross-motions for summary judgment does not require the court to grant

summary judgment for either party.”75

      B.     Court’s Review of the ALJ’s Findings

      Section 405(g) sets forth the standard of review of an ALJ’s decision. The court

may reverse the Commissioner’s final determination only if the ALJ did not apply the

proper legal standards, or the record did not include substantial evidence to support the

ALJ’s decision. The Commissioner’s factual decisions remain if supported by

substantial evidence.76 Substantial evidence means less than a preponderance of the

evidence, but more than a mere scintilla of evidence.77 As the United States Supreme

Court has found, substantial evidence "does not mean a large or significant amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion."78

      In determining whether substantial evidence supports the Commissioner’s



      73
         Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d Cir. 1987).
      74
         Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968).
      75
         Krupa v. New Castle County, 732 F. Supp. 497, 505 (D. Del. 1990).
      76
         42 U.S.C. §§ 405(g), 1383(c)(3); see also Monsour Medical Center v.
Hecklem, 806 F .2d 1185, 1190 (3d Cir. 1986).
      77
         Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).
      78
         Pierce v. Underwood, 487 U.S. 552, 565 (1988).

                                           11
findings, the court may not undertake a de novo review of the Commissioner’s decision

and may not re-weigh the evidence of record.79 The court’s review remains limited to

the evidence actually presented to the ALJ. 80 The Third Circuit has explained:

      a single piece of evidence will not satisfy the substantiality test if the
      [Commissioner] ignores, or fails to resolve, a conflict created by
      countervailing evidence. Nor is evidence substantial if it is overwhelmed
      by other evidence, particularly certain types of evidence (e.g., evidence
      offered by treating physicians) or if it really constitutes not evidence but
      mere conclusion.81

      Thus, the inquiry is not whether the court would have made the same

determination, but rather, whether the Commissioner’s conclusion was reasonable. 82

Even if the court would have decided the case differently, it must defer to the ALJ and

affirm the Commissioner’s decision so long as that decision is supported by substantial

evidence.83

      Where “review of an administrative determination is sought, the agency's

decision cannot be affirmed on a ground other than that actually relied upon by the

agency in making its decision.”84 In Securities & Exchange Commission v. Chenery

Corp., the Supreme Court held:

      a reviewing court, in dealing with a determination or judgment which an
      administrative agency alone is authorized to make, must judge the
      propriety of such action solely by the grounds invoked by the agency. If
      those grounds are inadequate or improper, the court is powerless to affirm
      the administrative action by substituting what it considers to be a more



      79
         Monsour, 806 F.2d at 1190.
      80
         Matthews v. Apfel, 239 F.3d 589, 593-95 (3d Cir. 2001).
      81
         Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983).
      82
         Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988).
      83
         Monsour, 806 F.2d at 1190-91.
      84
         Hansford v. Astrue, 805 F. Supp. 2d 140, 144-45 (W .D. Pa. 2011).

                                           12
       adequate or proper basis. 85

The Third Circuit has recognized the applicability of this finding in the Social Security

disability context.86 Thus, this court's review is limited to the four corners of the ALJ's

decision.87

       C.     ALJ Disability Determination Standard

       Title II of the Social Security Act, 42 U.S.C. § 423(a)(l)(D), "provides for the

payment of insurance benefits” to those who contributed to the program and suffer from

a physical or mental disability.88 To qualify for DIB, a claimant must establish that she

was disabled prior to the date she was last insured.89 A "disability" is defined as the

inability to do any substantial gainful activity because of any medically determinable

physical or mental impairment, which either could result in death or has lasted or can be

expected to last for a continuous period of at least twelve months.90 To be disabled, the

severity of the impairment must prevent return to previous work, and considering age,

education, and work experience, restrict “any other kind of substantial gainful work

which exists in the national economy."91

              1.     Five-Step Test

       In determining whether a person is disabled, the Commissioner is required to




       85
          332 U.S. 194, 196 (1947).
       86
          Fargnoli v. Massanari, 247 F.3d 34, 44 n.7 (3d Cir. 2001).
       87
          Cefalu v. Barnhart, 387 F. Supp. 2d 486, 491 (W .D. Pa. 2005).
       88
          Bowen, 482 U.S. at 140.
       89
          20 C.F.R. § 404.131.
       90
          42 U.S.C. §§ 423(d)(l)(A), 1382(c)(a)(3).
       91
          42 U.S.C. § 423(d)(2)(A); Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003).

                                             13
perform a five-step sequential analysis.92 If a finding of disability or non-disability can

be made at any point in the sequential process, the Commissioner will not review the

claim further.93 At the first step, the Commissioner must determine whether the

claimant is engaged in any substantial gainful activity. If the claimant is so engaged, a

finding of non-disabled is required.94 If the claimant is not, step two requires the

Commissioner to determine whether the claimant is suffering from a severe impairment

or a combination of impairments that is severe. If the claimant is not suffering from

either, a finding of non-disabled is required.95

       If the claimant’s impairments are severe, the Commissioner, at the third step,

compares the claimant’s impairments to a list of impairments (the "listings") that are

presumed severe enough to preclude any gainful work.96 When a claimant’s

impairment or its equivalent matches an impairment in the listing, the claimant is

presumed disabled.97 If a claimant’s impairments, either singularly or in combination,

fail to meet or medically equal any listing, the analysis continues to steps four and five.98

At step four, the Commissioner determines whether the claimant retains the RFC to

perform her past relevant work.99 A claimant’s RFC is “that which an individual is still

able to do despite the limitations caused by [her] impairment(s)."100 "The claimant


       92
          20 C.F.R. § 404.1520; see also Plummer v. Apfel, 186 F.3d 422,427-28 (3d
Cir. 1999).
       93
          20 C.F.R. § 404.1520(a)(4).
       94
          20 C.F.R. § 404.1520(a)(4)(i).
       95
          20 C.F.R. § 404.1520(a)(4)(ii).
       96
          20 C.F.R. § 404.1520(a)(4)(iii); see also Plummer, 186 F.3d at 428.
       97
          20 C.F.R. § 404.1520(a)(4)(iii).
       98
          20 C.F.R. § 404.1520(e).
       99
          20 C.F.R.. § 404.1520(a)(4)(iv); see also Plummer, 186 F.3d at 428.
       100
           Fargnoli, 247 F.3d at 40.

                                             14
bears the burden of demonstrating an inability to return to [her] past relevant work.”101

       lf the claimant is unable to return to her past relevant work, step five requires the

Commissioner to determine whether the claimant’s impairments preclude her from

adjusting to any other available work.102 At this last step, the burden rests with the

Commissioner to show the claimant is capable of performing other available work

existing in significant national numbers and consistent with the claimant’s medical

impairments, age, education, past work experience, and RFC before denying disability

benefits.103 In making this determination, the ALJ must analyze the cumulative effect of

all the claimant’s impairments, and often seeks the assistance of a vocational expert.104

              2.     Weight Given to Treating Physicians

       “A cardinal principle guiding disability eligibility determinations is that the ALJ

accord treating physicians’ reports great weight.”105 Moreover, such reports will be

given controlling weight where a treating source’s opinion on the nature and severity of

a claimant’s impairments is well supported by medically acceptable clinical and

laboratory diagnostic techniques, and is not inconsistent with the other substantial

evidence in the record. 106

       The ALJ must consider medical findings supporting the treating physician’s




       101
          Plummer, 186 F.3d at 428.
       102
          20 C.F.R. § 404.1520(g) (mandating finding of non-disability when claimant
can adjust to other work); see also Plummer, 186 F.3d at 428.
      103
          20 C.F.R. § 404.1520(g).
      104
          See id.
      105
          Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000).
      106
          Fargnoli, 247 F.3d at 43.

                                              15
opinion that the claimant is disabled.107 If the ALJ rejects the treating physician’s

assessment, he may not make “speculative inferences from medical reports,” and may

reject “a treating physician’s opinion outright only on the basis of contradictory medical

evidence.”108

       However, a statement by a treating source that a claimant is “disabled” is not a

medical opinion; rather, it is an opinion on an issue reserved to the ALJ because it is a

finding that is dispositive of the case.109 Therefore, only the ALJ can make a disability

determination.110

                3.   Evaluation of Subjective Accounts of Pain

       Statements about the symptoms alone never establish the existence of any

impairment or disability.111 The Social Security Administration uses a two-step process

to evaluate the existence and severity of symptoms.112

                     a.     Existence of Pain

       First, the ALJ must find a medically determinable impairment, proven with

medically acceptable clinical and laboratory diagnostic data, that could reasonably be

expected to produce the claimant’s symptoms.113 Otherwise, the ALJ cannot find the

applicant disabled, no matter how genuine the symptoms appear to be. 114



       107
          Morales v. Apfel, 225 F.3d 310, 317 (citing Plummer v. Apfel, 186 F.3d 422,
429 (3d Cir. 1999)).
      108
          Plummer, 186 F.3d at 429.
      109
          See 20 C.F.R. § 416.927(e)(1).
      110
          See 20 C.F.R. § 416.927(d)(1).
      111
          See 20 C.F.R. §§ 416.928-29; see also SSR 16-3p.
      112
          Id.
      113
          20 C.F.R. § 416.929(b).
      114
          Id.

                                             16
       This step does not consider the intensity, persistence, and limiting effects of the

symptoms on the claimant; it only verifies whether a medical condition exists that could

objectively cause the existence of the symptom.115

       Analysis stops at this step where the objectively determinable impairment meets

an impairment listed on 20 CFR Part 404, Subpart P, Appendix 1, because the claimant

is considered disabled per se.116

                     b.     Severity of Pain

       At step two, the ALJ must determine the extent to which the symptoms limit the

claimant’s ability to do basic work activities.117 At this step, the ALJ must consider the

entire record, including medical signs, laboratory findings, the claimant’s statements

about her symptoms, any other information provided by treating or examining

physicians, psychiatrists and psychologists, and any other relevant evidence in the

record, such as the claimant’s account of how the symptoms affect her activities of daily

living and ability to work.118 “[A] State agency medical or psychological consultant . . .

designated by the Commissioner directly participates in determining whether

[claimant’s] medically determinable impairment(s) could reasonably be expected to

produce [claimant’s] alleged symptoms.”119 Where more information is needed to

assess a claimant’s impairments, the ALJ must consider the following factors relevant

to symptoms, only when such additional information is needed:



       115
           Id.
       116
           20 C.F.R. § 416.925.
       117
           20 C.F.R. § 416.929(c).
       118
           20 C.F.R. § 404.1529.
       119
           20 C.F.R. § 404.1529(b).

                                             17
      (i) The applicant’s account of daily activities;

      (ii) The location, duration, frequency, and intensity of pain or other symptoms;

      (iii) Precipitating and aggravating factors;

      (iv) The type, dosage, effectiveness, and side effects of any medication the

      applicant takes or has taken to alleviate pain or other symptoms;

      (v) Treatment, other than medication, the applicant receives or has received for

      relief of pain or other symptoms;

      (vi) Any measures the applicant uses or has used to relieve pain or other

      symptoms (e.g., lying flat, standing for 15 to 20 minutes every hour, sleeping on

      a board, etc.); and

      (vii) Other factors concerning functional limitations and restrictions due to pain or

      other symptoms.120

             4.     Evaluation of Plaintiff’s Subjective Complaints

      The ALJ must consider all of the evidence in the record to evaluate the intensity

and persistence of symptoms after the ALJ finds that the claimant has an impairment

that someone could reasonably expect to produce those symptoms.121 The ALJ

considers a claimant’s symptoms, including pain, and “the extent to which the

symptoms can reasonably be accepted as consistent with the objective medical and

other evidence in the individual’s record.”122 Effective March 28, 2016, Social Security


      120
          See 20 C.F.R. § 404.1529(c).
      121
          See SSR 16-3p.
      122
          See id.

                                            18
Ruling (“SSR”) 16-3p superseded 96-7p. 123 SSR 96-7p required the ALJ to make a

finding as to the credibility of a claimant to determine the weight the ALJ should afford

to the claimant’s alleged symptoms.124 The Social Security Administration (“SSA”)

eliminated the use of the term “credibility” to avoid the potential misunderstanding that

the subjective evaluation of a claimant’s symptoms is an examination of an individual’s

character.125 The SSA initiated SSR 16-3p to “clarify that subjective symptom

evaluation is not an examination of an individual’s character,” but instead requires an

ALJ to determine the weight given to a claimant’s alleged symptoms based on the

consistency of the alleged symptoms with the medical evidence of record.126 The ALJ

must rely upon SSRs as precedents in adjudicating cases.127

       Unlike the prior “credibility” determination under SSR 16-3p, a claimant’s

statements, reports from medical sources and other persons, and any other relevant

information in the record provide the ALJ with an overview of the subjective complaints

to be considered in evaluating the intensity, persistence, and limiting effects of an

individual’s symptoms. The weight afforded a claimant’s statements depends on the

consistency with the medical evidence of record. Where SSR 96-7p required the ALJ

to look at consistencies and inconsistencies in the record to determ ine credibility, under

SSR 16-3p, the ALJ reviews the claimant’s statements to determine their consistency

with the record medical evidence to decide the weight afforded the claimant’s statement


       123
           See id.
       124
           See SSR 96-7p.
       125
           See SSR 16-3p.
       126
           See id.
       127
           See 20 C.F.R. § 402.35.

                                            19
in making a disability determination. SSR 16-3p states that the ALJ must make a

disability determination based on the claimant’s statements about her symptoms along

with evidence in the record relevant to the alleged impairments.128

        In evaluating an individual’s symptoms, the ALJ may “not assess an individual’s

overall character or truthfulness in the manner typically used during an adversarial court

litigation.”129 Instead, the ALJ must “focus on whether the record evidence establishes

a medically determinable impairment that could reasonably be expected to produce the

individual’s symptoms . . . .”130 Based on an ALJ’s evaluation of the record and the

claimant’s alleged symptoms, the ALJ must determine whether the intensity and

persistence of the symptoms limit the individual’s ability to perform work-related

activities.131

                 5.    Medical Expert Testimony

        The onset date of disability is determined from the medical records and reports

and other similar evidence, which requires the ALJ to apply informed judgment.132 At

the hearing, the ALJ should call on the services of a medical advisor when onset must

be inferred.133

IV.     DISCUSSION

        A.       Parties’ Contentions


        128
            See SSR 16-3p.
        129
            Id.
        130
            Id.
        131
            Id.
        132
            See SSR 83-20.
        133
            Id.

                                            20
       In her appeal, plaintiff maintains that the ALJ committed legal error by failing to

properly consider all of her credibly-established limitations in the hypothetical question

posed to the VE, including (1) manipulative limitations related to plaintiff’s carpal tunnel

syndrome, cervical radiculopathy, and osteoarthritis of the hands, (2) environmental

limitations identified by state agency consultants, (3) limitations on plaintiff’s ability to

work due to symptoms related to her digestive, bowel, or bladder issues, and (4) mental

limitations identified by the ALJ.134 Additionally, plaintiff believes the ALJ erred in

determining she had the residual functional capacity to perform light work when

evidence would support a capacity to only perform sedentary work.135

       Defendant contends plaintiff failed to meet her burden to demonstrate that a

credibly-established limitation resulting from her non-severe impairments was

improperly disregarded by the ALJ in the hypothetical question submitted to the VE, or

in the RFC.136 Defendant asserts that the ALJ’s opinion properly considered all of

plaintiff’s credibly-established limitations, including the ones that plaintiff alleges were

omitted.137 Further, defendant maintains that substantial evidence supports the RFC

determination that plaintiff could perform light work.138

       B.     Appropriateness of the ALJ’s Assessment

       Title II of the Social Security Act, 42 U.S.C. § 423(a)(I)(D), “provides for the

payment of insurance benefits” to those who contribute to the program and suffer from

       134
           D.I. 14 at 12.
       135
           Id. at 22.
       136
           D.I. 17 at 16.
       137
           Id. at 11.
       138
           Id. at 17, 19.

                                               21
a physical or mental disability.139 A claimant must establish she was disabled prior to

the date she was last insured in order to qualify for disability insurance benefits.140 A

“disability” as defined by the statute is the inability to do any substantial gainful activity

because of a medically determinable physical or mental impairment, which either could

result in death or has lasted or can be expected to last for a continuous period of at

least twelve months.141 The present issue before the court is whether the ALJ properly

applied the legal standards in making his disability determination, i.e., whether

“substantial evidence” supports the ALJ’s decision. 142

       Plaintiff’s overarching contentions are the following: (1) the ALJ erred by failing

to account for all functional limitations stemming from her impairments in his RFC, and

(2) the hypothetical question posed to the VE was deficient based the failure to include

all functional limitations. The court reviews the ALJ’s decision to determine whether his

denial of benefits is consistent with the required standards.143

              1.      Weight Accorded to Medical Opinion Evidence

       It is the exclusive responsibility of the ALJ to weigh the evidence in the record as

a whole when making a disability decision.144 That evidence may contain differing

medical opinions from both treating and non-treating physicians, as well as other

testimony.145 Normally, evidence from a treating physician is given controlling weight,

       139
           Bowen, 482 U.S. at 140.
       140
           20 C.F.R. § 404.131.
       141
           42 U.S.C. §§ 423(d)(I)(A), 1382(c)(a)(3).
       142
           See supra part III (B).
       143
           See supra part III (C).
       144
           See 20 C.F.R. 404.1527(e)(2).
       145
           See 20 C.F.R. 404.1512.

                                              22
as that individual may be most acquainted with the medical history of the claimant.146

However, in circumstances where the treating physician’s opinion is not consistent with

the record as a whole, or is not well supported by “medically acceptable clinical and

laboratory diagnostic techniques,” an ALJ may reasonably accord little weight to the

treating physician’s opinion.147

       In this matter, the ALJ weighed the medical opinions of State agency medical

consultants Vinod Kataria, M.D., Darrin Campo, M.D., and Brian Shinkle, M.D.. 148 The

ALJ determined that, as a general matter, State agency medical consultants’ opinions

do not deserve as much weight as those of a treating physician, but their opinions do

deserve some weight as “they have a high level of understanding of the Social Security

disability program and enjoy a review of all the available evidence in the record when

forming their opinion.”149

       Similarly, the ALJ weighed the assessments of State agency psychological

consultants Christopher King, Psy.D, and Carlene Tucker-Okine, Ph.D..150 Due to a

combination of “a high level of understanding of the Social Security disability program

and [the ability to] enjoy a review of all the available evidence in the record,” plus their

assessments being supported by the record, the ALJ gave their assessments “great

weight” in his decision.151



       146
           See 20 C.F.R. 404.1527(c)(2).
       147
           Id.
       148
           D.I. 8-2 at 28-29.
       149
           Id. at 28.
       150
           Id. at 29.
       151
           Id.

                                             23
       Lastly, the ALJ considered the assessments provided by the claimant’s primary

care provider, Jon Yeargan, M.D..152 Dr. Yeargan’s assessments were given little

weight by the ALJ, for the following reasons: (1) Dr. Yeargan’s assessments were

provided in “checklist-style form,” with very little support or explanation, (2) his

limitations were based largely on plaintiff’s subjective complaints rather the objective

findings that support these limitations, (3) Dr. Yeargan referred plaintiff to treatment

specialists with respect to her severe impairments and acknowledged his inability to

estimate the claimant’s capacity for performing hand, finger, and arm motions, and (4)

the treatment record lacks ongoing treatment notes from Dr. Yeargan following

plaintiff’s August 2016 visit that would substantiate the limitations he listed in his July

2017 report.153

       Plaintiff does not challenge the weight accorded to any of the medical experts,

and the court finds proper weight was given to all medical opinions based on supporting

evidence.

              2.      Factors in VE Hypothetical

       Plaintiff argues the ALJ posed a defective hypothetical question to the VE by

failing to include all of her credibly-established limitations which were supported by

substantial evidence.154 The Third Circuit Court of Appeals has stated that an ALJ is

not required “to submit to the vocational expert every impairment alleged by a claimant .

. . [but] the hypotheticals posed must ‘accurately portray’ the claimant’s impairments,

       152
           Id.
       153
           Id. at 30.
       154
           D.I. 14 at 12.

                                              24
and the expert must be given the opportunity to evaluate those impairments ‘as

contained in the record.’” 155

       The ALJ posed the following hypothetical question to the VE:

       I want to assume that the individual who’s the same age as [plaintiff], she is now
       53 with the same limited educational background and the same past work
       experience. Let’s begin by assuming that this individual retains the residual
       functional capacity for light work that would be limited to only occasional climbing
       ramps or stairs, occasional balancing, stooping, kneeling, crouching, or crawling
       but would be incapable of climbing ladders, ropes or scaffolds. Could you
       identify any jobs for this hypothetical?156
       Based on this hypothetical, the VE was able to identify several jobs in the

national economy that plaintiff would be able to perform.157 The ALJ then added to the

hypothetical that the “individual should avoid concentrated exposure to vibration and

respiratory irritants.”158 The VE was unable to identify any jobs in the national economy

with the additional limitations.159 In spite of the VE’s final conclusion, the ALJ found that

“considering the claimant’s age, education, work experience, and residual functional

capacity, the claimant is capable of making a successful adjustment to other work that

exists in significant numbers in the national economy.”160

                      a.     Manipulative Limitations

       Plaintiff contends that the ALJ failed to consider her difficulties using her arms


       155
            Rutherford v. Barnhart, 399 F.3d 546, 553-54 (3d Cir. 2005) (explaining
proper interpretation of the requirement that hypothetical questions to the VE “must
reflect all of a claimant’s impairments”) (quoting Podedworny v. Harris, 745 F.2d 210,
218 (3d Cir. 1984)).
        156
            D.I. 8-2 at 62-63.
        157
            Id. at 63.
        158
            Id.
        159
            Id.
        160
            Id. at 32.

                                             25
and hands for lifting, reaching, handling, and fingering due to a combination of carpal

tunnel syndrome, cervical radiculopathy, and osteoarthritis of the hands. 161 Plaintiff

supports this contention with a variety of evidence, including diagnostic studies,

examination findings, medical opinions, and plaintiff’s testimony.162

       Plaintiff provides evidence that an MRI of the cervical spine in October 2016

showed severe osteoarthritic degenerative changes which caused stenosis and

encroachment of the exiting left C4 nerve root, and several physicians diagnosed her

with cervical radiculopathy, but argues the ALJ failed to explain why he discounted

those findings.163 Dr. Yeargan’s medical opinion showed plaintiff had significant

limitations in her ability to reach, handle, and finger.164 Plaintiff’s written and hearing

testimony support Dr. Yeargan’s reported limitations.165

       Defendant responds by citing evidence from plaintiff’s rheumatologist reporting

that the osteoarthritis in her hands was “much improved” as of January 2017, and also

noting that plaintiff had “no periphereal synovitis,” and had no tenderness in her

hands.166 Plaintiff argues that this same January 2017 testing showed a positive Tinel’s

test on her left hand.167 That same test, however, showed plaintiff had full range of

motion.168



       161
           D.I. 14 at 14-17.
       162
           Id.
       163
           D.I. 8-13 at 903; D.I. 8-2 at 27.
       164
           D.I. 8-13 at 903.
       165
           D.I. 8-2 at 54-55.
       166
           D.I. 8-2 at 20; D.I. 8-12 at 809-12.
       167
           D.I. 8-12 at 804.
       168
           D.I. 8-2 at 20.

                                              26
       The ALJ’s opinion noted that as a primary care provider, Dr. Yeargan’s

assessment is deserving of less weight than that of a more specialized, treating

provider.169 The ALJ, therefore, deferred to the rheumatologist’s assessments of

plaintiff’s range of motion and manipulative limitations rather than plaintiff’s primary care

provider. Plaintiff’s contention that “the ALJ made no reference to any manipulative

limitations or explained in any clear manner why none were included” is without merit.170

The ALJ established the evidence demonstrates plaintiff retains the functional abilities

to perform work at the light exertional level with postural limitations, based in part on her

“left wrist pain with painful range of motion.”171 As such, the ALJ properly assessed the

medical record and based his decision on substantial evidence.

                      b.     Mental and other Non-Exertional Limitations

       Plaintiff also asserts the ALJ failed to include her mild limitations in (1)

understanding, remembering, or applying information; (2) interacting with others; (3)

concentrating, persisting, or maintaining pace; and (4) adapting and managing

oneself.172

       Plaintiff contends that because the ALJ found that her anxiety and affective

disorders were medically determinable but non-severe impairments, the hypothetical

question posed to the VE was deficient and requires remand.173 The ALJ considered

these mental limitations and addressed them in his RFC determination.

       169
           Id. at 30.
       170
           D.I. 20 at 3.
       171
           D.I. 8-2 at 28.
       172
           D.I. 14 at 17.
       173
           D.I. 14 at 17; D.I. 8-2 at 22.

                                              27
       As discussed above, the ALJ provided little weight to Dr. Yeargan’s diagnosis of

mental limitations. The ALJ recognized plaintiff’s mental limitations described by Dr.

Yeargan, including being “off-task” due to symptoms severe enough to interfere with the

attention and concentration needed to perf orm even simple work tasks twenty-five

percent or more of the typical workday and only being capable of low stress work;

however, the ALJ determined this was not supported by evidence in the record. 174

       The ALJ noted plaintiff did not receive any formal mental health treatment in the

form of psychotherapy, hospitalization, or medication management services except for

medication prescribed by her primary care provider.175 Furthermore, leading up to and

following her amended alleged onset date, plaintiff attributed her depression to

increased stressors involving her finances and increased babysitting duties.176 Finally,

plaintiff denied any feelings of depression, nervousness, or mood change, and she

presented alert, cooperative, and had a normal attention span and concentration on

multiple occasions.177

       The ALJ’s RFC determination also noted the assessments of the State agency

psychological consultants showed plaintiff’s mental impairments caused minimal work-

related limitations and thus were non-severe.178 The ALJ recognized these

assessments should be given “great weight” because: (1) plaintiff reported generally

normal mental health functioning in her function report, (2) plaintiff did not receive any


       174
           D.I. 8-2 at 29.
       175
           Id. at 22.
       176
           Id.
       177
           Id.
       178
           Id. at 29.

                                            28
formal mental health counseling or therapy treatment during the period of alleged

disability, (3) plaintiff presented with normal mental status examinations at times, and

(4) plaintiff attributed her increased symptoms to life stressors.179 The ALJ properly

considered the evidence in the record when determining plaintiff’s RFC, and as such,

plaintiff’s mental limitations were properly considered and there is no error in their

omission from the hypothetical posed to the VE.

                      c.      Environmental Limitations

       Plaintiff argues the ALJ erred in failing to include environmental limitations

proposed by the state agency consultants which the VE identified as eliminating

potential positions in the national economy available to plaintiff.180 Plaintiff contends the

ALJ improperly discounted the environmental limitations proposed by state agency

consultants because her normal gait, normal muscle strength, and heel toe walking

from a January 2017 examination, which the ALJ relied upon to exclude environmental

limitations, had no direct correlation to plaintiff’s breathing difficulties and need for an

inhaler.181 The ALJ’s opinion includes these test results in his decision, but also g oes

on to state the environmental limitations were given little weight due to plaintiff’s

“repeated denial of significant medication side-effects and normal breathing

capacity.”182

       Plaintiff’s normal breathing capacity is supported by the evidence of record.


       179
           Id.
       180
           D.I. 14 at 19.
       181
           Id.
       182
           D.I. 8-2 at 29 (emphasis added).

                                              29
Plaintiff received medication in the form of Singulair, Proventil, and Advair Diskus.183

Further, plaintiff presented with normal lung examinations during the period of alleged

disability, including visits in September 2013, June and August 2014, February, April,

and August 2015, March, June, and October 2016, and January 2017.184 Additionally,

spirometry taken in September 2015 revealed only mild obstructive ventilator deficit and

plaintiff has continued to smoke tobacco during this period.185 The ALJ found the State

agency consultants’ environmental limitations were unsupported by the updated

treatment record and therefore gave them little weight in this determination.186 Based

on these findings, the ALJ did not err in excluding the environmental limitations from his

determination.

                     d.     Digestive, Bowel, or Bladder Limitations

       Lastly, plaintiff argues that the ALJ failed to include symptoms related to her

digestive, bowel or bladder issues which caused limitations on her ability to work.187

These symptoms are well-supported in the record during the period of alleged disability,

including a January 2016 EGD which showed a firm 2 centimeter extrinsic compression

in the upper esophagus and moderate erythema in the antrum compatible with

gastritis.188 Additionally, plaintiff saw a specialist in October 2016 who diagnosed her

with interstitial cystitis based on symptoms of fecal incontinence, pelvic pain, and



       183
           Id. at 22.
       184
           Id.
       185
           Id.
       186
           Id. at 29.
       187
           D.I. 14 at 20.
       188
           D.I. 8-13 at 808, 820.

                                            30
bladder pain.189 Plaintiff testified that her bladder issues cause constant pressure,

making it painful to urinate and requiring frequent trips to the restroom due to its sudden

onset.190 Plaintiff also testified that this urgency can arise so suddenly that it can cause

leakage.191

       Defendant argues the ALJ’s opinion stated he considered both plaintif f’s severe

and non-severe impairments, and this court should take the ALJ “at his word” that he

included her digestive, bladder, and bowel issues.192 The ALJ did not, however,

address these limitations at any point in his opinion or explain why he discounted these

findings. As such, this court recommends that the matter be remanded to address

these limitations and the impact they might have on plaintiff’s RFC.

              3.     The ALJ’s RFC Finding

       Plaintiff contends the ALJ erred in determining that she had the residual

functional capacity to perform light work.193 An RFC is an individual’s ability to perform

in a work setting despite impairments and limitations.194 The ALJ has the exclusive

responsibility of determining an individual’s RFC.195 In making this finding, the ALJ

must consider all of the claimant’s impairments, including those that are non-severe.196

Although the ALJ may weigh the credibility of the evidence, he must indicate the



       189
           D.I. 8-13 at 913-922.
       190
           D.I. 8-2 at 56.
       191
           Id.
       192
           D.I. 17 at 18.
       193
           D.I. 14 at 21.
       194
           20 C.F.R. § 404.1545.
       195
           20 C.F.R. § 404.1527(d)(2).
       196
           20 C.F.R. §§ 404.1520(e), 404.1545, 416.920(e), 416,945.

                                             31
evidence which he rejects and his reason(s) for discounting such evidence.197

       The ALJ determined plaintiff had the residual functional capacity to perform light

work with the following limitations: plaintiff is limited to only occasional climbing ramps

or stairs, balancing, stooping, kneeling, crouching, or crawling.198 Additionally, she is

limited to work that does not involve climbing ladders, ropes, or scaffolds.199 The SSA

defines work as “light” when it “involves lifting no more than 20 pounds at a time with

frequent lifting or carrying of objects weighing up to 10 pounds.” 200

       This court finds that this RFC determination of light work was improperly

assessed by excluding limitations regarding plaintiff’s digestive, bladder, and bowel

issues. In determining plaintiff’s RFC, the ALJ did not consider all of her symptoms and

the extent to which the symptoms could be considered consistent with the record

evidence, or at least failed to explain his reasoning for excluding such limitations. Since

the ALJ did not properly consider the entire record or sufficiently explain in his decision

the weight afforded to each source, this matter should be remanded with instructions to

reassess plaintiff’s RFC based on the excluded limitations established above.

V.     RECOMMENDED DISPOSITION

       Consistent with the findings herein,

       IT IS RECOMMENDED that:

              1. Plaintiff’s motion for summary judgment (D.I. 13) be granted in part

       197
           Plummer, 186 F.3d at 429.
       198
           D.I. 8-2 at 24.
       199
           Id.
       200
           20 C.F.R. § 416.967(b).

                                              32
              and denied in part;

              2. Defendant’s motion for summary judgment (D.I. 16) be granted in part

              and denied in part.

       It is further recommended the court reverse the Commissioner’s decision to the

extent noted herein and remand the case in part to the Commissioner with instructions

to:

              1. Address the excluded limitations in the hypothetical question posed to

              the VE as addressed in this Recommendation; and

              2. Re-assess plaintiff’s residual functional capacity as it pertains to these

              excluded limitations.

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), F ED. R. CIV. P. 72 (b), and D. DEL.

LR 72.1, any objections to this Report and Recommendation shall be filed within

fourteen (14) days limited to ten (10) pages after being served with the same. Any

response shall be limited to ten (10) pages and filed within fourteen (14) days

thereafter.

       The parties are directed to the Court’s Standing Order in Non-Pro Se Matters for

Objections Filed under F ED. R. CIV. P. 72 dated October 9, 2013, a copy of which is

found on the Court’s website (www.ded.uscourts.gov.)

December 5, 2019                                         /s/ Mary Pat Thynge
                                                    CHIEF U.S. MAGISTRATE JUDGE




                                            33
